                            Case 20-20299 Document 2 Filed in TXSB on 09/18/20 Page 1 of 4




 Fill in this information to identify the case:

 Debtor name         Energy Fishing & Rental Services, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 18, 2020                      X /s/ Arthur L. Potter
                                                                       Signature of individual signing on behalf of debtor

                                                                       Arthur L. Potter
                                                                       Printed name

                                                                       Chairman and President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-20299 Document 2 Filed in TXSB on 09/18/20 Page 2 of 4


 Fill in this information to identify the case:
 Debtor name Energy Fishing & Rental Services, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BDO USA LLP          Tracy Gates                               Vendor                                                                                                    $57,731.07
 32125 Solon Road
 Cleveland, OH 44139 tgates@bdo.com
                      440-394-6333
 Blue Cross & Blue                                              Benefits                                                                                                  $78,282.47
 Shield of Texas
 PO Box 650615        800-445-2227
 Dallas, TX
 75262-0615
 Caelum Search        Mark Greatrix                             Vendor                                                                                                    $51,250.00
 Group
                      mark@caelumsearc
                      h.com
                      705-241-1371
 Calvary Tool         Audra Wyatt                               Vendor                                                                                                  $256,309.50
 Company LLC
 4301 S. County Rd.   audra@calvarytool.c
 1270                 om
 Midland, TX 79706    832-473-3544
 EFRS ST, LLC         Meagan Martin                                                                                                                                 $15,388,678.53
 Martin Powers &      Powers
 Counsel, PLLC
 600 E. John          meagan@martinpow
 Carpenter Fwy, Suite ers.com
 234                  214-612-6474
 Irving, TX 75062
 Estate of Charles C.                                           Unsecured Debt                                                                                          $602,933.41
 Forbes, Jr.
 2522 McKinzie Rd.
 Corpus Christi, TX
 78410
 First Insurance                                                Insurance                                                                                                 $96,239.25
 Funding Corp.                                                  Financing
 PO Box 7000          800-837-2511                              Agreement
 Carol Stream, IL
 60197-7000



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                 Case 20-20299 Document 2 Filed in TXSB on 09/18/20 Page 3 of 4



 Debtor    Energy Fishing & Rental Services, Inc.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hammerhead Jar                                                 Vendor                                                                                                    $70,511.40
 Services, LLC
 PO Box 260790
 Corpus Christi, TX
 78426
 John E. Crisp                                                  Unsecured debt                                                                                          $602,933.41
 PO Box 2210
 George West, TX
 78022
 Lexal, LLC            Crystal Savant                           Vendor                                                                                                    $39,570.15
 14016 East Hardy Rd.
 Houston, TX 77039     lexal@lexal.com
                       337-526-0160
 Markco Machine        Luiz Coy                                 Vendor                                                                                                    $41,340.00
 Works
 6501 N. Golder Ave. lcoy@markcomachin
 Odessa, TX            e.com
 79764-2831            432-362-8921
 Owen Oil Tools LP     Mike Foxx                                Vendor                                                                                                    $46,303.56
 PO Box 842241
 Dallas, TX            mfoxx@arhelp.com
 75284-2241            773-205-3188 x203
 Petroplex Properties, Chris de la Mora                         Unsecured Debt                                                                                            $82,940.34
 LLC
 10497 Town &          cdelamora@petrople
 Country Way           xproperties.com
 Suite 930             800-392-3829
 Houston, TX 77024
 RBS Tools, Inc.       Gary Rohrer                              Vendor                                                                                                    $43,167.41
 PO Box 1253
 Roosevelt, UT
 84066-1253            435-725-6778
 Robert Whitley        Robert "Brodie"                          Contract employee                                                                                         $72,481.05
 PO Box 988            Whitley
 George West, TX
 78022                 bwtlyefrs@aol.com
                       361-492-3565
 Rubicon Oilfield      Karrie Mathews                           Vendor                                                                                                  $121,980.35
 International
 10613 W. Sam          karrie.mathews@rub
 Houston Pkwy. N.      icon-oilfield.com
 Suite 600             832-386-2500 x401
 Houston, TX 77064
 Six S Ventrues LLC    Gary Schubert                            Lessor                                                                                                    $46,500.00
 PO Box 5102
 Hobbs, NM 88241       garymschubert@gm
                       ail.com
                       575-631-0962
 Stabil Drill          Hailey Buller                            Vendor                                                                                                    $42,085.43
 PO Box 208638
 Dallas, TX            hailey.buller@stabild
 75230-8638            rill.com
                       337-735-2327

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                 Case 20-20299 Document 2 Filed in TXSB on 09/18/20 Page 4 of 4



 Debtor    Energy Fishing & Rental Services, Inc.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Stuart Petroleum                Jeff Achilles                  Vendor                                                                                                    $74,190.38
 Testers, Inc.
 10077 Grogans Mill              jachilles@stuart-pc.c
 Rd., Ste. 100                   om
 The Woodlands, TX               832-534-4974
 77380
 Truist Bank                     Brian O'Fallon                 Unsecured debt                                                                                        $1,817,000.00
 3333 Peachtree Road
 Atlanta, GA 30326               brian.ofallon@trusit.
                                 com
                                 404-926-5831




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
